866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Davis BURRELL, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS, Defendant-Appellee,andCommonwealth of Virginia, Department of Corrections, StatePenitentiary, Lieutenant Governor Douglas Wilder, VivianWatts, Secretary of Public Safety, John W. Williams, III,Chairman, Board of Corrections, Edward W. Murray, Director,Virginia Department of Corrections, Toni V. Bair, Reg.Admin., Virginia Department of Corrections, Raymond Muncy,Warden, Virginia State Penitentiary, Phyllis Katz, Director,Employee Relations Counselors, Maya Hasagawa, Supervisor,Employee Relations Counselor, Duncan Brogan, Mail Clerk,Department of Corrections Headquarters, Mary Sue Terry,Attorney General of Virginia, Malcolm Glenn, Capt. WillieYoung, Capt. Dan Barker, Charles E. Brown, Defendants.
No. 88-3595.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 12, 1988.Decided:  Jan. 30, 1989.Rehearing and Rehearing In Banc Denied Feb. 23, 1989.

Charles Davis Burrell, appellant pro se.
Mark Ralph Davis, Cleo Elaine Powell, Office of the Attorney General of Virginia, for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Charles Davis Burrell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burrell v. Virginia Dept. of Corrections, C/A No. 88-30-R (E.D.Va. May 5, 1988;  July 12, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.